Title: To George Washington from William Heath, 10 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point April 10th 1781
                        
                        The enclosed was put into my hand by Major John Porter, the D.A.G. at this post, who appears very desireous to
                            make an attempt, to surprise, and take, the Hessian General at Morriss House, as your Excellency is much better acquainted
                            with the Situation, and probably the prospect of Success, than I can be, I wish your Opinion, and pleasure on the matter.
                            Major Porter appears pretty Sanguine that he can effect it. I have the honor to be with the highest respect your
                            Excellencys most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                April 9th 1781
                            
                            On hearing of some enterprizes of the Enemy against us, the following against them turned in my mind.
                            according to the best information I can obtain, General Hakenburgh quarters in Morris’s house on york
                                island, & lodges in the south west lower room—The City road runs nearly south from Kings bridge, the House is on
                                the east side of the way; On the west side, & opposite the house stands a Barn which contains not more than a
                                Sergt & 12 guard—with prudence & fortitude I think, thirty men may take off this Officer, I would land at
                                from North river at the nearest distancee the house from the shore; (leaving a proper guard for the Boats) proceed,
                                & fall into the road a little above the house I would then divide the party, one half attacking the Barn, at
                                the same time the other surround & enter the house. this is to be done without delay & the retreat
                                effected by the very nearest route to the shore—In case of alarm at landing, or other accident unforeseen, the attempt
                                may be given over, or discretion used.
                            
                                J. Porter Majr
                            
                        
                        
                    